THE COURT.
On a former bearing of this cause judgment in favor of tbe city of San Diego was reversed, with direction to tbe superior court to enter judgment in favor of tbe water company for tbe reasonable value of tbe use of its distributing plant, etc., said judgment to be payable only out of tbe revenue of those fiscal 3 cars during wbicb tbe city held possession of tbe plant. A rebearing was ordered principally upon tbe question as to tbe proper form of tbe judgment. Hpon further consideration of tbe case, we have reached tbe con-| elusion that the water company should have an ordinary general judgment for whatever amount shall be found due it, without any direction as to tbe revenues out of wbicb tbe judgment shall be satisfied. Tbe opinion rendered at tbe former bearing must also be modified in tbe other particulars hereinafter stated.
We have no desire to disturb tbe principle that no indebtedness or liability incurred in any one year shall be paid out of tbe ordinary income or revenue of any future year, which principle has been declared by a long line of decisions running from tbe case of San Francisco Gas Co. v. Brickwedel, 62 Cal. 641, to McBean v. Fresno, 112 Cal. 159; 53 Am. St. Rep. 191. Future provision might be made for tbe payment of a debt, although there might be no revenues of the fiscal year in wbicb tbe debt was incurred out of wbicb it could be satisfied—as, for instance, by tbe adoption by tbe people of a proposal to pay it, or by other methods that might possibly be suggested; and a direction in a judgment that it should be paid only out of the revenues of a certain year might be held to preclude its payment in any other way. Merely putting a demand in tbe form of a general *528judgment would not in any way take it out of the general rule flra.t the ordinary revenues of a future year cannot be applied to the payment of a liability in a previous year, as held in Smith v. Broderick, 107 Cal. 644; 48 Am. St. Rep. 167. We think, therefore, that in a case like the one at bar, there should be a general judgment in the usual form without any direction as to the method of its payment. In Weaver v. San Francisco, 111 Cal. 319, and in one or two other cases, where it was directed that .the judgment should be satisfied out of the revenues I of the fiscal year in which the services sued for were performed, the court was only considering the question whether the ordinary revenues of a fiscal year could be applied to the satisfaction of debts of a previous year; and there was not in the mind of the court the possibility of a provision for raising an extraordinary revenue by a vote of the people, or in some other way, for the express purpose of paying such debts. If that view had been suggested to the court, the judgment in those cases would undoubtedly have been a general one. At all events^ we are satisfied that, for the reasons above suggested, the judgment in such a case should be general and without any restriction that might embarrass future action.
Our former opinion is also modified so far as it may seem in any of its expressions to go beyond the decision in McBean v. Fresno, supra, upon the question of the validity of a contract of a municipal corporation extending over a series of years beyond the term of office of the trustees who authorize it.
Our former opinion is also modified as follows: We cannot direct the superior court to enter a judgment upon tire findings for the reasonable value to the city of the water company’s plant and of the water supplied, because it does not appear that the claims of the water company all accrued at a time- when there were unappropriated revenues to meet them, and it will be necessary for the court to ascertain as the basis of its judgment against the city just when the claims of the water company for reasonable value of use, etc., equaled the amount of unappropriated revenues for the respective fiscal years during which, the city had the use of the water company’s plant. Claims for use of plant and value of water supplied after such time are like other claims upon exhausted revenues; they are void, and will not warrant a judgment of any character.
*529In all other respects onr former opinion is readopted.
The judgment of the superior court is, reversed., and the cause remanded for further proceedings in accordance with our former opinion as herein modified.